EXHIBIT 10.2



Director* Compensation Summary

Meeting Fees

        The directors of First Pulaski National Corporation, a Tennessee
corporation (the "Corporation"), and of First National Bank of Pulaski (the
"Bank") are compensated under a deferred compensation plan at the rate of $800
for each board meeting of the Corporation and the Bank attended. The directors
of the Corporation and of the Bank also are compensated at the rate of $200 cash
for each board meeting of the Corporation and the Bank attended. Interest is
credited by the Corporation and the Bank on amounts deferred at rates between
8.00% and 13.25%.

Directors are reimbursed for their expenses incurred in connection with their
activities as the Corporation's directors.

Committee Meeting Fees

        Those directors of the Bank who serve on the Executive and Loan
Committee of the Bank are compensated at the rate of $350 per committee meeting.
If meetings of the Executive and Loan Committee extend considerably beyond the
usual length, the pay is at the rate of $450 per meeting, for those in
attendance. The membership of the Executive and Loan Committee consists of all
but one of the members of the Bank's Board of Directors. Additionally, directors
who serve on the Audit Committee of the Bank receive $500 per regular meeting
and $200 per meeting held to review the Corporation's quarterly reports on Form
10-Q and annual report on Form 10-K. Directors who serve on other committees of
the Board of Directors of the Corporation and the Bank receive $100-$150 per
meeting. Mark A. Hayes, William Lyman Cox and Donald A. Haney, the only
directors who are also employees of the Bank, receive director fees for meetings
of the Board of Directors and Executive and Loan Committee meetings.

        The foregoing information is summary in nature. Additional information
regarding director compensation will be provided in the Corporation's proxy
statement to be filed in connection with the 2009 Annual Meeting of the
Corporation's Shareholders.

 

 

____________________________
*Includes directors that are also employees of the Corporation.

--------------------------------------------------------------------------------

Named Executive Officer Compensation Summary

        The following table sets forth the current base salaries paid to the
Corporation's President and Chief Executive Officer and its other named
executive officers and the amount of the cash bonus paid to these persons for
2008.



Executive Officer

   Current Salary  

   2008 Cash Bonus  

James T. Cox, Senior Executive Officer

   $189,332 

$0         

Mark A. Hayes, Chairman of the Board and CEO of the Corporation and the Bank



207,512

0         

William Lyman Cox, Executive Vice-President and Senior Loan Officer of the Bank



129,561

0         

Donald A. Haney, President of the Corporation and the Bank and the Chief
Operating Officer of the Bank



165,873



0         

Tracy L. Porterfield, Chief Financial Officer and Secretary/Treasurer of the
Corporation and Chief
Financial Officer and Cashier of the Bank



115,500



0         

     



        In addition to their base salaries, these executive officers are also
eligible to:



 * Participate in the Corporation's Bonus Program;



 * Participate in the Corporation's equity incentive programs pursuant to the
   Corporation's 2007 Equity Incentive Plan; and



 * Participate in the Corporation's broad-based benefit programs generally
   available to its employees, including health, disability and life insurance
   programs and the Corporation's Profit Sharing Plan.



        The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation will be provided in the
Corporation's proxy statement to be filed in connection with the 2009 Annual
Meeting of the Corporation's Shareholders.



 

 

 

 

 

 

 

 

 

 

 

 

 

 